IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20963
                           Summary Calendar



UNITED STATES OF AMERICA

           Plaintiff - Appellee

     v.

JAVIER VALLEJO, also known as Chalo, also known as José
Rias, also known as Gonzalo

           Defendant - Appellant

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-455-1
                       --------------------
                           June 12, 2001

Before KING, Chief Judge, SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Tom Moran, appointed to represent Javier Vallejo, has moved

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Vallejo has filed a motion for

appointment of new counsel on appeal.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20963
                               -2-

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.   Vallejo’s

motion for new counsel is DENIED.